Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT

                                     No. 04-17-00082-CV

                       IN RE COMMITMENT OF Estevan RIOJAS

                 From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-02857
                     The Honorable Lamar McCorkle, Judge Presiding

          BEFORE JUSTICE BARNARD, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED November 1, 2017.


                                               _____________________________
                                               Irene Rios, Justice